                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




LAURENW.,                                                Case No. 3:18-cv-00870-MK
                                                                             ORDER
             Plaintiff,

      V.


COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation

("F&R") (doc. 18) recommending that the Commissioner's decision be reversed and

remanded for an immediate award of benefits. No objections have been filed and this

matter is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

       Although absent objections no review is required, the Magistrates Act "does

not preclude further review by the district [court] sua sponte . .. under a de nova or

any other standard." Thomas v. Arn, 474 U.S. 140, 154 (1985). Indeed, the Advisory

Committee Notes to Fed. R. Civ. P. 72(b) recommend that "[w]hen no timely objection



Page 1 - ORDER
is filed," the Court reviews the magistrate judge's recommendations for "clear error

on the face of the record." Based on my review of the F&R and the documents in the

case, I find no error in Judge Kasubhai's F&R. Thus, I adopt the F&R (doc. 18) in its

entirety. Accordingly, the Commissioner's decision is REVERSED and REMANDED

for an immediate award of benefits.

      IT IS SO ORDERED.

      Dated t h i s ~ of July, 2019.




                                    Ann Aiken
                            United States District Judge




Page 2 - ORDER
